SeydeR, Judg-e:
I concur in the preceding opinion and the syllabus thereto except so much of the opinion as relates to the jurisdiction of this Court. I think the writ of error was prematurely awarded in this case, and that this Court has no authority to entertain it. I will briefly state my views on this .question.
All judgments and decrees are either final or interlocutory. Final judgments or decrees are such as at once put an end to the action or suit. They are the ultimate and final adjustment of the whole matters in controversy, and put the parties out of court. A verdict, and judgment in favor of all the defendants except one, in a joint action of trespass, is not a final judgment, and no writ of error will lie from it until the action has been abated, dismissed, or decided as to that one defendant. Wells v. Jackson, 3 Munf. 458. See, also, Manlove v. Thrift, 5 Munf. 493. A judgment for the plaintiff upon a plea in abatement, where leave is given the defendant to answer over, respondent ouster, is ah interlocutory judgment, and such are all judgments that do not fully determine the controversy, and put the parties out of court. 3 Bl. Comm. 397; 2 Bouv. Law Diet. “Judgment;” Co. Lilt. *119169. In Cocke v. Gilpin, Baldwin, J., says: “With us the right of appeal, from the foundation of the government, has been regulated by statute, and for a number of years was made to depend altogether ujjon the finality of the decree in relation to appeals to the Supreme Court of Appeals. Thus the acts of October, 1.778, and May, 1779, establishing the Court of Appeals, and the revised act of 1.792, by their plain terms require the decree or decision of the court below to be final. The manifest meaning, ex vi termini, was that the cause should be terminated before its removal to the appellate jurisdiction; and the obvious policy was to prevent the delay and expense of unnecessary and reiterated appeals. Appeals were not allowed from interlocutory decrees to the Court of Appeals until January, 1798, when, by an act of that date, a limited right of appeal from interlocutory decrees was introduced, which has been since continued under various modifications. 2 Rob. Pr. 421-425. But the right of appeal from final decrees still stands upon its original footing. The result of our legislative policy on this subject has been that, as a general rule, the jurisdiction of the supreme appellate tribunal does not begin until that of the inferior court has terminated; that an appeal properly allowed brings into discussion before the appellate court all previous proceedings in the cause. * * *
It will be seen from an examination of the numerous cle-cisions of this Court on the subject of the finality of decrees, in reference to appeals, bills of review, etc., that they have all been founded ujjon the idea that a decree is not final, unless the cause itself has been thereby terminated in the court beloio. Thus, though a decree decides upon the question of title, or otherwise settles the principles of the cause, (Young v. Shipwith, 2 Wash. Va. 300; Grymes v. Pendleton, 1 Call 54; McCall v. Peachy, Id. 55; Bowyer v. Lewis, 1 Hen. & M. 553;) though it dismisses the plaintiff’s bill as to one of two separate subjects of controversy, and as to the other also determines the rights of the parties, (Templeman v. Steptoe 1 Munf. 339;) though a decree nisi directs that the tract of land in the bill mentioned be surveyed, and a part thereof allotted to the plaintiff, and that the defendant shall execute to him a conveyance for such part, and pay the cqsts of the *120suit, (Aldridge v. Giles, 3 Hen. & M. 136;) though the decree directs the defendant to pay the plaintiff hires to be ascertained by commissioners, and to deliver up the property, to-be sold by the commissioners, and the proceeds applied to’ the payment of the plaintiff’s claim, and the cost of the suit-,, and the residue, if any, to be paid to the defendant, (Mackey v. Bell, 2 Munf. 523;) (hough, at the suit of creditors against executors and devisees, it empowers the executors to sell such of the land held by the devisees as, after application of the testator’s goods and credits, shall be necessary for the payment of his debts, (Goodwin v. Miller, 2 Munf. 42;) though it awards to the plaintiff his principal money, intei-ests and costs, if it directs, in the event of an unproductive-execution, that certain trust property shall be delivered by the defendant to the marshal to be sold, and the proceeds, after deducting a sum to be deposited for another, to be applied to the satisfaction of the plaintiff, (Hill v. Fox, 10 Leigh 587;) though, in a mortgage suit, it forecloses and directs the sale of the property, (Fairfax v. Muse, 2 Hen. & M. 558; Ellzey v. Lane, Id, 592; Allen v. Belches, Id. 595 ;) —yet in all (hese cases the decree is only interlocutory, if something yet remains to be done in the cause, and so the parties are not put out of court. • On the other hand, there-is ,no case decided by this Court in which the decree-has been held final, where the judicial action of the court-in the cause has not been exhausted.” 1 Rob. (Va.) 36-38. It was decided in Ryan v. McLeod,, 32 Grat. 367, that “a decree cannot be in part final and in part interlocutory in the same cause, for and against the same parties, who remain in court.” In the opinion in that case, the court says: “According to the uniform decisions of this court, a decree which disposes of the whole s-ubj ect, gives all the relief that is contemplated, and leaves nothing: to be done by the court, is only to be regarded as final. Vanmeter v. Vanmeters, 3 Grat. 142; Harvey v. Branson, 1 Leigh 108. On the other hand, every decree, which leaves anything in the cause to be done by the court, is interlocutory as between the parties remaining in the court.” 32 Grat. 376; Fleming v. Bolling, 8 Grat. 292; Ambrouse v. Keller, 22 Grat. 769, 774; Battaile v. Maryland Hospital, etc., 76 Va. 63,
*121In chancery cases the right of appeal is expressly given by statute, both in Virginia and this State, from certain interlocutory decrees specified in the statute; for instance, from a decree “requiring money to be paid or real estate to be sold, or the possession or title of property to be changed, or adjudicating the principles of the cause.” Section 1, chapter 157, Acts 1882; section 2, chapter 182, Code (1860) of Virginia, p. 74-5. So also in actions at law, the statute has modified the general and established doctrine by allowing writs of error from interlocutory judgments, in certain specified cases. The only cases of this kind are: “Where there is a judgment or order quashing or abating, or refusing to quash or abate an attachment,” and “ where there is an order granting a new trial or rehearing.” In all other cases appeals and writs of error are allowed only in cases wherein there is a -final,judgment or decree or order. Section 1, ch. 157, Acts 1882, p. 505.
The case at bar comes within none of these exceptions, and must therefore of necessity come under the general provision of the statute, which authorizes a writ of error only after there has been a final judgment. The judgment here is certainly not final; for, as we have seen, a final judgment or decree (and there is no difference between a judgment and a decree, in respect to the question of finality,) is one which leaves nothing to be done by the court in the case, and puts the parties out of court. Here the parties are not only not put out of court, but the controversy is continued in the court, between the same parties. There can not be two final judgments in the same action between the same identical parties, — such a thing is a legal solecism. It is certain, that when the controversy, still pending between the parties in the Circuit Court, is ultimately determined, the result will necessarily be a final judgment; therefore, if the judgment from which this writ of error is taken is also final, then we have the impossible result of two final judgments, between the same parties, in the same action.
It is altogether foreign to the subject to refer to the common law in respect to the jurisdiction of this Court. Our jurisdiction is wholly statutory, and no appeal or writ of error can be entertained by this Court, unless the same is *122authorized by statute. Hill v. Als, 27 W. Va. 215. Where the statute, fairly interpreted, does not authorize the appeal or writ of error, the same will be denied or dismissed as improvidently • awarded. Laidley v. Kline, 21 W. Va. 21; Childs v. Hurd, 25 W. Va. 530. Therefore, where a party invokes the jurisdiction of this Court, it is incumbent upon him to produce the statutory authority upon which that jurisdiction is founded. He must put his finger upon the provision of the statute which authorizes this Court to take jurisdiction of his particular case. It is admitted, that there is no such authority for the writ of error in this case, unless the judgment from which it is taken is a final judgment. That it is not such a judgment, we think we have already sufficiently demonstrated by what has preceded. If this writ of error is entertained, then, when the case is finally decided, there may be another writ of error, and thus there may be two writs of error from different and successive judgments, in the same action, between the same parties, and by the same party. This would not only be unauthorized by the terms of the statute, but it would contravene the long .established and settled policy of the Legislature, which is, as we have seen, to prevent the delay and expense of unnecessary and reiterated appeals and writs of error.
For the reasons thus briefly stated, I am of opinion, that this Court has no jurisdiction to entertain this writ of error, and that the same should be dismissed as having been prematurely and improvidenly awarded. I am- authorized to add, that Judge Green concurs in these views and this conclusion. But since the Court is equally divided on the question of jurisdiction, the writ of error can not be dismissed, but the judgment of the Circuit Court must be reversed for the reasons stated in the opinion of Judge Woods.
REVERSED.